867 F.2d 609Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mack Mello SUMMERS, Petitioner-Appellant,v.Terrie C. CHAVIS, Warden, Maryland House of Correction;  J.Joseph Curran, Jr., Attorney General for the Stateof Maryland, Respondents--Appellees.
No. 88-7776.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1988.Decided:  Jan. 12, 1989.Rehearing Denied Feb. 1, 1989.

Mack Mello Summers, appellant pro se.
John Joseph Curran, Jr.  (Office of the Attorney General of Maryland), for appellees.
Before WIDENER, K.K. HALL and SPROUSE, Circuit Judges.
PER CURIAM:


1
Mack Mello Summers seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*   Summers v. Chavis, C/A No. 88-2776-S (D.Md. Sept. 29, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 We note, for the purpose of clarification, that Summers did not present a colorable claim that his state sentence was increased by providing a starting date later than the one originally imposed.  Summers' claims that the judge considering his state habeas petition should have recused himself, and that his attorney in the state proceeding was incompetent, were not properly presented to the district court.  However, even assuming that those claims are before this Court on appeal, they fail to state a basis for federal habeas corpus relief.   See Bryant v. Maryland, 848 F.2d 492, 493 (4th Cir.1988)